Citation Nr: 1628352	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 and from July 1978 to July 1981.  He was discharged under conditions other than honorable for his service from July 1978 to July 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded this claim in January 2014.  In that decision, the Board also remanded a claim of entitlement to service connection for an acquired psychiatric disorder.  In October 2014, the Appeals Management Center awarded service connection for an acquired psychiatric disorder.  Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is no longer in appellate status.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case for an addendum opinion.  The Veteran contends he has a bilateral knee disorder that is related to his active service.  In an April 2009 statement and other lay statements of record, the Veteran reported bilateral knee pain since his early military service.  In that statement, the Veteran reported a work injury in 1992 that resulted in left knee surgery.  Thereafter, the Veteran asserted, his bilateral knee pain was worsened.  

The Veteran's service treatment records document knee symptoms.  During his first period of service from July 1975 to July 1978, the Veteran received treatment in August 1975 after falling on his left knee.  The diagnosis was left chondromalacia patella.  Treatment records from the Veteran's second period of service from July 1978 to July 1981, document bilateral knee complaints.  The Veteran was discharged under other than honorable conditions, but these records corroborate his assertions of knee pain during and since service.  For instance, the Veteran presented at the troop medical clinic in May 1981 complaining of pain in both knees for the previous three days.  There had been no trauma to the knees, and the pain was intermittent.  The Veteran was assessed with chronic knee pain.  The Veteran had sought treatment for knee pain in December 1980, also without recent trauma.  Then, the Veteran was also assessed with chondromalacia patellae.  

Post-service records from the Social Security Administration (SSA) show the Veteran sustained a left knee injury while at work in 1992.  This incident resulted in a left knee surgery.  

In June 2010, VA afforded the Veteran an examination.  After diagnosing bilateral chondromalacia, the examiner opined that ninety percent of the left knee problem is "arbitrarily attributed" to the Veteran's 1992 work-related accident.  The examiner further stated that the Veteran has been left with a minimal disability in the left knee as a result of a single episode of knee trauma which was sustained in service.  The examiner also diagnosed degenerative arthritis of both knees, subsequently opining that only the left knee could "even partially be attributed to active duty."  The Board found these opinions unclear and remanded for a new examination, directing the examiner to explain the ambiguous June 2010 medical opinion that found that "the only aspect of [the current degenerative arthritis of both knees] that can even partially be attributed to the active duty medical record involves the left knee."

VA afforded the Veteran a new examination in May 2014.  The Veteran described having bilateral knee problems since his basic training, right knee more than the left.  The Veteran also related his history of a 1992 fall at work resulting in left knee surgery.  The examiner opined that it was less likely than not that the Veteran's bilateral knee disorders were caused by active duty.  For the right knee, the examiner noted that the right knee complaints in 1981 were not severe enough to result in the present degenerative changes and there was an 11 year gap between the Veteran's 1981 discharge and the right knee complaints in 1992.  This gap showed that it was more likely that the original military injury was not related to the Veteran's active service.  Regarding the left knee, the examiner provided essentially the same rationale, noting that the Veteran also had left knee complaints in 1975.  

The Board finds that remand is necessary for a few reasons.  First, the May 2014 examination did not comply with the Board's January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Board directed the examiner to address the June 2010 opinion that found that "the only aspect of [the current degenerative arthritis of both knees] that can even partially be attributed to the active duty medical record involves the left knee."  No such analysis was provided.  

Second, the Veteran has described having pain in both knees since his basic training, and he is competent to describe knee pain.  The June 2010 and May 2014 examiners, while noting the Veteran's lay statements describing pain during his active service, did not address these contentions in their rationales, focusing instead on the gap in medical records after the Veteran's second period of military service.  The Veteran's lay statements must be addressed as relevant evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral knee disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left and right knee disabilities had their onset during military service or are otherwise related to such service.

The examiner must specifically discuss the following: 1) treatment received in August 1975 after the Veteran fell on his left knee; 2) the Veteran's statements that he has suffered from bilateral knee pain since his basic training in 1975; 3) evidence of continued knee pain during the Veteran's second period of service between July 1978 and July 1981, specifically in December 1980 and March 1981, at which time the Veteran received the diagnoses of chondromalacia patellae; 4) the June 2010 VA examiner's opinion that "the only aspect of [the current degenerative arthritis of both knees] that can even partially be attributed to the active duty medical record involves the left knee."; and 5) the 2014 VA medical opinions.  

Although VA is unable to consider the service treatment records from the Veteran's second period of service, July 1978 to July 1981, for the purpose of finding that the Veteran had an in-service knee injury to either knee, these records are legitimate sources of evidence for the purpose of showing continued bilateral knee symptoms.  The examiner's opinion and rationale should account for these records, but evidence contained therein should not be used to serve as the basis for concluding there in-service knee injuries sustained between July 1978 and July 1981.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

